         Case 1:18-cv-01901-EGS Document 50 Filed 08/26/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

M.J., by and through her next friend J.J., and        )
L.R., by and through her next friend D.M.,            )
on behalf of themselves and all others                )
similarly situated; and                               )
UNIVERSITY LEGAL SERVICES, INC.,                      )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    ) Civil Action No. 1:18-cv-1901 (EGS)
                                                      )
THE DISTRICT OF COLUMBIA, et al.,                     )
                                                      )
                                                      )
       Defendants.                                    )


                                 NOTICE OF WITHDRAWAL

       The Clerk of the Court will please withdraw the appearance of Jeremy Bachrach

Siegfried, Esq. as counsel for Plaintiffs M.J., by and through her next friend J.J., L.R., by and

through her next friend D.M., on behalf of themselves and all others similarly situated; and

University Legal Services Inc. d/b/a Disability Rights DC in the above-captioned matter.



Dated: August 26, 2019                           Respectfully submitted,

                                                  /s/ Jeremy Bachrach Siegfried
                                                 Jeremy B. Siegfried (D.C. Bar No. 155778)
                                                 SCHULTE ROTH & ZABEL LLP
                                                 901 Fifteenth Street, N.W., Suite 800
                                                 Washington, DC 20005
                                                 Tel: (202) 729-7470
                                                 Fax: (202) 730-4520
             Case 1:18-cv-01901-EGS Document 50 Filed 08/26/19 Page 2 of 2



                                    CERTIFICATE OF SERVICE


       I hereby certify that, on this 26th day of August, 2019, a true and accurate copy of the

foregoing Notice of Withdrawal was filed with the Court using the CM/ECF system, which

will send a notification of such filing to all counsel of record.



                                                             _/s/ Jeremy Bachrach Siegfried




                                                    2
